Citation Nr: 0936573	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for degenerative 
arthritis of the left foot.

2.	Entitlement to service connection for degenerative 
arthritis of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1989 to 
November 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


FINDINGS OF FACT

1.	The competent medical evidence of record indicates the 
Veteran is diagnosed with degenerative arthritis of the 
left foot that is etiologically related to active service.

2.	The competent medical evidence of record indicates the 
Veteran is diagnosed with degenerative arthritis of the 
right foot that is etiologically related to active 
service.


CONCLUSIONS OF LAW

1.	Degenerative arthritis of the left foot was incurred in 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.	Degenerative arthritis of the right foot was incurred in 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran asserts he is entitled to service connection for 
bilateral degenerative arthritis of the feet.  Specifically, 
he contends that his currently diagnosed arthritis of the 
left and right feet was caused by repeated trauma suffered 
during numerous parachuting jumps in service.

In reviewing the evidence of record, the Board observes that 
the Veteran was provided a VA examination in June 2006 to 
determine the etiology of his bilateral foot disorder.  After 
a review of the Veteran's medical history and a physical 
examination, the VA examiner found that, given the Veteran's 
history of parachute jumps, it is more likely than not his 
bilateral foot disorder is secondary to active service.

In addition, the Board observes the Veteran has submitted a 
July 2006 statement from Dr. Hallock, a private physician.  
In his statement, Dr. Hallock notes that repeated trauma 
suffered while landing from numerous parachute jumps has led 
to chronic osteoarthritis and injury in the feet.  
Specifically, Dr. Hallock noted that, the longer and more 
repeated the trauma, the more likely the joint will not be 
able to keep balance equal, thus leading to osteoarthritis.  
Finally, Dr. Hallock opined that the Veteran's current 
arthritis of both feet is directly related, both clinically 
and pathologically, to the Veteran's active service and to a 
service-connected bilateral knee disorder.

Finally, the Veteran was provided a second VA examination in 
January 2007, which indicated a normal foot examination.  In 
light of the Veteran's current normal foot examination and 
the lack of complaints of or treatment for a foot disorder in 
service, the VA examiner opined that there is no correlation 
between the Veteran's current disorder and his active 
service.  However, while the January 2007 VA examiner 
indicated a normal foot exam, the Board observes the Veteran 
was diagnosed with degenerative arthritis of both feet, 
established by x-ray, as early as June 2005.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."

In light of the June 2006 VA examiner's opinion, and the July 
2006 statement from Dr. Hallock, the Board finds that the 
evidence of record is in relative equipoise with regards to 
the issue of service connection.  As such, deciding all doubt 
in favor of the Veteran, the Board finds that service 
connection for degenerative arthritis of the left and right 
feet is warranted.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert, supra.


ORDER

Service connection for degenerative arthritis of the left 
foot is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Service connection for degenerative arthritis of the right 
foot is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


